Case: 2:20-cv-03779-MHW-CMV Doc #: 12 Filed: 09/17/20 Page: 1 of 1 PAGEID #: 60




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 CENTERPOINT CLAIMS SERVICE,
 INC.,

                       Plaintiff,
                                                       Civil Action 2:20-cv-3779
        v.                                             Judge Michael H. Watson
                                                       Magistrate Judge Chelsey M. Vascura

 NATIONWIDE MUTUAL INSURANCE
 COMPANY,

                       Defendant.




                                           ORDER

       This matter is before the Court on the parties’ Joint Motion to File Document Under Seal

(ECF No. 11). Therein, Defendant asserts that the Master Services Agreement attached as

Exhibit A to Plaintiff’s Complaint (ECF No. 1-1) contains confidential business information and

trade secrets. For good cause shown, the parties’ Motion is GRANTED. The Clerk is

DIRECTED to maintain Exhibit A to the Complaint (ECF No. 1-1) under seal, but to unseal the

Complaint (ECF No. 1) and its remaining exhibits (ECF Nos. 1-2 and 1-3).



       IT IS SO ORDERED.



                                                   /s/ Chelsey M. Vascura
                                                   CHELSEY M. VASCURA
                                                   UNITED STATES MAGISTRATE JUDGE
